Title: From George Washington to William Heath, 12 January 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philada 12th January 1782.
                  
                  Your favor of the 8th came to hand this morning.  The Director General is not in town; but that the business of innoculation may not be unnecessarily delayed, I have desired Docr Bond to give directions to Docr Ledyard to take out the Medicine proper for the occasion.  I have no directions to give respecting the remainder.  I suppose there were good reasons for ordering the whole here: indeed I am told the greater part must undergo a preparation in the Elaboratory before it can be used.
                  I am so anxious to obtain the Returns called for, that I may transmit them to the States, that I cannot help again wishing you to expedite them as much as possible.  You need not call for those of the York and Jersey Lines.  They will be transmitted immediately to me.  I am with much Esteem Dear Sir Yr most obt Servt
                  
                     Go: Washington
                     
                  
               